Citation Nr: 0930313	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  06-21 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, including as secondary to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from May 1941 until October 
1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.


FINDINGS OF FACT

The evidence does not demonstrate the Veteran's peripheral 
neuropathy of the bilateral lower extremities was incurred in 
or aggravated by service.


CONCLUSION OF LAW

The criteria for a grant of service connection for peripheral 
neuropathy of the bilateral lower extremities have not been 
met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1133, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letter 
sent to the Veteran dated in February 2005 that explained 
what was required to substantiate the claim and advised the 
Veteran of what the RO would provide and what the Veteran 
should seek to provide.  The Veteran was not provided notice 
of rating criteria or effective date provisions prior to 
adjudication of the claim; however, this requirement was not 
enacted until after the initial adjudication of the Veteran's 
claim by the RO in April 2005.  Consequently, it was 
impossible to provide notice of the requirements of Dingess 
before the initial adjudication in that claim.  The RO 
advised the Veteran of the criteria used to determine 
disability ratings and effective dates with the April 2006 
Statement of the Case.  After notice was provided, the RO 
readjudicated the matter in an April 2009 Supplemental 
Statement of the Case. See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (holding that a timing error can be 
cured when VA employs proper subsequent process).  
Furthermore, because service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition, any defect in providing 
notification of disability ratings and effective dates is 
harmless.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced 
thereby).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The Veteran submitted private 
medical records, medical articles and statements in support 
of his claim.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; and (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In the present case, the Board finds that a remand for an 
examination is not necessary.  In this case, the Board finds 
that the evidence is sufficient to rate the claim.  
Significantly, the Veteran has been advised of the need to 
submit competent medical evidence indicating that he has the 
disorders in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorders, if shown.  He has not provided any 
evidence suggesting a link between his current peripheral 
neuropathy and service.  Thus, in this case, as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the record in its 
whole, after due notification, advisement, and assistance to 
the appellant under the VCAA, does not contain competent 
evidence to suggest that the disorders are related to the 
appellant's military service.  As such he has not met the 
standards of McLendon.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, the Veteran advised the RO in October 2008 that he had 
no additional evidence to submit.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Turning to the merits of the claim, the Veteran seeks service 
connection for peripheral neuropathy of the bilateral lower 
extremities.  Specifically, he argues it was a result of 
exposure to herbicidal agents.  

As an initial matter, the record reflects the Veteran is in 
receipt of service connection for phlebitis of the bilateral 
lower extremities.  Phlebitis is defined as an inflammation 
of the vein.  See Dorland's Illustrated Medical Dictionary 
1423 (30th ed. 2003).  While this disability is separate and 
distinct from peripheral neuropathy, the Board notes that 
phlebitis is manifested by symptoms similar to those of 
peripheral neuropathy such as edema (swelling), stiffness, 
and pain in the affected areas.  Hayes v. Brown, 9 Vet. App. 
67, 70 (1996).  Thus, the present claim concerns peripheral 
neuropathy of the lower extremities, other than any symptoms 
related to the service connected phlebitis.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent 
(including Agent Orange), a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam between January 1962 and May 1975, shall be presumed 
to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary 
demonstrating that the Veteran was not exposed to any such 
agent during service. 38 U.S.C.A. § 1116(f) (West 2002).

When a Veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transit peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset. 38 C.F.R. § 3.309 (e), 
Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).  The Secretary 
of the Department of Veterans Affairs has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted. See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, at 
42606-42607 (June 24, 2002).

The record reflects the Veteran served in the Air Force and 
was noted to have service in Vietnam from October 1965 until 
October 1966.  Although the Veteran has the requisite service 
in Vietnam and is presumed exposed to herbicides, service 
connection on a presumptive basis must be denied as he has 
not been diagnosed with a disability which is listed in the 
presumptive provisions of 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307, 3.309. See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42600, at 42606-42607 
(June 24, 2002).

Concerning the claimed neuropathy, the Board notes that the 
Veteran's neuropathy has been treated for a period of more 
than two years.  In fact, the record reflects he has actively 
treated his neuropathy since 2004.  As such, the condition 
can not be considered "acute or subacute." See 38 C.F.R. § 
3.309(e).  Chronic neuropathy has been specifically found to 
not have an association with herbicide exposure. See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42600, at 42606-42607 (June 24, 2002).

When a Veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis. See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
As such, the Board will adjudicate the claims on a theory of 
direct entitlement to service connection.

In this regard, the Veteran has a current diagnosis of 
neuropathy as confirmed by a February 2004 private nerve 
conduction study.  The remaining question, therefore, is 
whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.

Service treatment records, however, fail to reflect 
complaints, treatment or diagnoses of peripheral neuropathy.  
While some records during service noted complaints of the 
lower extremities, these refer to the already service-
connected phlebitis.  A September 1973 examination noted 
bilateral ankle and pretibial edema of the bilateral legs but 
did not indicate what the etiology of the edema was.  
Similarly, records from 1973 and 1974 noted edema without a 
clear cause.  However, an October 1975 examination noted 
pretibial edema in the right leg which the examiner explained 
was post phlebitis syndrome.  Additionally, a November 1975 
consultation concluded with the impression of post phlebitis 
syndrome.  In fact, the August 1978 examination performed in 
connection with the Veteran's separation from service 
described the lower extremities as normal.  Furthermore, the 
Veteran denied a history of cramps in the legs, foot trouble, 
neuritis or paralysis on his August 1978 report of medical 
history.  

As noted above, however, the Veteran has met the requisite 
service in Vietnam and is presumed to be exposed to 
herbicides.  Thus, the remaining element is competent medical 
evidence of a nexus linking the present condition to an event 
or incident in service, including showing that his exposure 
to an herbicide during service caused any current disorders.  
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).
 
The Veteran submitted a May 2006 letter of a private 
physician in support of his claim. The physician explained 
that although symptoms of neuropathy may be intermittent, the 
nerve damage is constant and permanent.  He further indicated 
that it was impossible to determine the exact date of the 
onset of the neuropathy since nerve damage occurs long before 
the patient became symptomatic.  He related that every other 
treatable and identifiable cause of an axonal polyneuropathy 
had been investigated and ruled out.  

None of the other records noting a diagnosis of peripheral 
neuropathy provide an opinion as to the etiology of the 
condition.  While some of the private records note a 
"longstanding history" of peripheral neuropathy, none of 
the records suggest an exact period of time or otherwise 
suggest the neuropathy dates back to service.  Such evidence 
was generated with the purpose of recording medical treatment 
for symptoms, and not towards ascertaining the exact 
etiology.  The latter form of examination and its attendant 
focus would necessarily be more probative of this inquiry.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).

Thus, there is only one medical opinion of record which 
indicates that it is impossible to determine the exact date 
of onset but noted the nerve damage often precedes the 
appearance of symptoms.  It has been observed that statements 
from doctors which are inconclusive as to the origin of a 
disease can not be employed as suggestive of a linkage 
between the current disorder and the claimed incident of 
military service. Warren v. Brown, 6 Vet. App. 4, 6 (1993); 
Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).

Therefore, to conclude that the Veteran has peripheral 
neuropathy that is related to service would require 
speculation.  The law has recognized in this regard that 
service connection may not be based on resort to speculation 
or remote possibility. 38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993). 

Nor is there any evidence of continuity of symptomatology.  
While there were complaints of tiredness and swelling of the 
legs in the January 1979 VA examination, these were found to 
be symptoms of the already service-connected phlebitis.  
Therefore, the first diagnosis of peripheral neuropathy in 
the record appears in a February 2004 private medical record, 
nearly 26 years after the Veteran's separation from service.  
Evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In sum, the evidence which directly links the condition to 
any event or incident of service, including the exposure to 
herbicides, is the Veteran's own testimony.  While the 
Veteran is competent to describe symptoms or treatment for 
the condition, he is not a medical professional competent to 
render an opinion on matters of a medical diagnosis or the 
etiology of a diagnosed disorder.  Barr v. Nicholson, 21 Vet. 
App. 303, 308 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Without evidence linking the peripheral neuropathy to service 
or evidence of continuity of symptomatology, service 
connection is not warranted.  Furthermore, based upon the 
above evidence, there is nothing to link the Veteran's 
peripheral neuropathy to his exposure to an herbicidal agent.  
Therefore the preponderance of the evidence is against the 
Veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for peripheral neuropathy of the bilateral 
lower extremities is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


